IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONYALE SHOWERS AND CHARLES              : No. 787 MAL 2018
SHOWERS,                                 :
                                         :
                    Petitioner           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
SAM'S EAST, INC.,                        :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.